OPINION
By the Court,
Thompson, J.:
Wilber Wood, James Fisher and Russell Pradere, while in the course of their employment with Sierra Pacific Power *529Company, sustained fatal injuries when the power company truck in which they were riding as passengers was struck by a train. This wrongful death action was commenced by their heirs against Southern Pacific Company, John Eggers, the operator of the diesel locomotive, and Robert Robinson, the senior engineer who supervised the operation of the locomotive and occupied the left-hand seat in the engineer’s cab. The jury returned general verdicts upon which judgment was duly entered.
The appellants concede that the jury properly could have found that the defendants were not negligent but, by this appeal, assert that prejudicial error was committed by the trial court in submitting instructions about contributory negligence of the decedents as passengers in the truck. Since the general verdicts were not accompanied by answers to interrogatories, NRCP 49(b), substantial error in the charge of the court as to theories of liability or defense would require a remand for another trial. Otterbeck v. Lamb, 85 Nev. 456, 463, 456 P.2d 855 (1969); Lightenburger v. Gordon, 81 Nev. 553, 579, 407 P.2d 728 (1965). Subordinate errors also are assigned and will be considered.
1. The decedents as passengers in the power company truck were under a duty to exercise ordinary care for their own safety, and the court instructed the jury to that effect.1 That instruction, couched in general terms, obviously was proper. The court was under no duty to further elaborate upon the concept of contributory negligence or embellish its scope by referring to particulars. Prell Hotel Corp. v. Antonacci, 86 Nev. 390, 392, 469 P.2d 399 (1970); Duran v. Mueller, 79 Nev. 453, 460, 386 P.2d 733 (1963).
The appellants offered an instruction based upon language from the opinion of this court in Otterbeck v. Lamb, 85 Nev. 456, 456 P.2d 855 (1969), to the effect that the decedents *530as passengers were not required to maintain a lookout nor were they under a duty to warn the driver absent the special circumstances outlined in the Otterbeck case.2 Otterbeck does not stand for the proposition that the court was obliged to so instruct the jury. Indeed, Otterbeck specifically approved the first part of an instruction there considered which was almost identical to the instruction given here. That part read “[A] passenger in an automobile is under a legal duty to take ordinary precautions for her own safety, and to use ordinary care for her own protection, and whether or not she exercises ordinary care for her own safety is a question of fact for the jury to decide.” We conclude, therefore, that the instruction given in this case was correct and that the court was not compelled to instruct further on the subject.
The appellants insist that there was absolutely no evidence in the record or inferences that reasonably could be drawn from the evidence to warrant submission of the issue of the decedents’ contributory negligence to the jury. Contributory negligence, or the absence thereof, is usually a question of fact and becomes one of law only when the evidence is of such a character that it will support no other legitimate inference. Wagon Wheel v. Mavrogan, 78 Nev. 126, 128, 369 P.2d 688 (1962); Carter v. City of Fallon, 54 Nev. 195, 201, 11 P.2d 817 (1932). Measured by this standard we are unable to find that the court erred in submitting this issue to the jury for resolution.
The accident occurred on a bright, clear autumn afternoon several miles west of Reno at a point where Mayberry Drive crosses the main line of the Southern Pacific railroad tracks. The driver of the truck and his passengers had a totally unobstructed view of more than 1500 feet of track upon which the train was proceeding. The bell of the train’s diesel engine *531commenced ringing more than 1325 feet west of the accident scene, its air whistles were blowing, and the headlight and oscillating light each was fully illuminated. Independent, disinterested witnesses heard the whistles blowing and stopped their conversation because of the noise therefrom. None of the passengers in the truck apparently paid the slightest attention to these circumstances. One must conclude that reasonable minds could differ as to whether the passengers exercised ordinary care for their own safety. That issue properly was submitted to the jury for decision.
2. The trial court refused to give a requested instruction that “travelers using a public highway have the same right to the use of a grade crossing as the railroad company has; their rights are mutual and reciprocal.” In Southern Pacific Co. v. Watkins, 83 Nev. 471, 435 P.2d 498 (1967), we held that it was not error to give that instruction. Id. at 491.3 It does not follow, however, that error occurs when the instruction is not given. Duran v. Mueller, 79 Nev. 453, 460, 386 P.2d 733 (1963). It was not a necessary instruction.
Other errors regarding jury instructions have been considered and found to be without merit.
3. The trial court would not allow the appellants to offer evidence that the Southern Pacific Company did not investigate the need for an automatic signal at the Mayberry crossing. This ruling is assigned as prejudicial error. That evidence presumably was offered to show that the intersection was dangerous. The record is full of evidence on that point. Large photographs were received showing the crossing in detail and the surrounding area. Testimony concerning the number of trains, cars and trucks using the crossing each day was introduced. Indeed, an expert gave his opinion that the crossing was dangerous. The jury apparently rejected any contention that the condition of the crossing proximately caused the accident. In these circumstances, the bit of proffered evidence rejected by the court, if admissible, cannot be deemed to have affected *532the substantial rights of the appellants. NRCP 61. The jury had abundant evidence before it upon which to decide whether the crossing, as it existed, was maintained with reasonable care in the light of conditions there present, Southern Pacific Co. v. Harris, 80 Nev. 426, 395 P.2d 767 (1964), and whether the condition thereof caused the tragic occurrence.
4. The remaining assignment of error regarding the admission of certain evidence is unsupported by authority in either the appellants’ brief or oral argument and will not be considered.
Affirmed.
Batjer and Mowbray, JJ., concur.

 Instruction 29: “If you find that there was negligence on the part of the driver of the vehicle in which the decedents Wilber M. Wood, Russell M. Pradere, and James L. Fisher were riding as passengers, then the driver’s negligence cannot be charged to the said decedents. The care required of the decedents as passengers is their duty to take ordinary precautions for their own safety, use ordinary care for their own protection, under similar circumstances, and the determination of whether this duty is complied with is one of fact for the jury.” This was the sole instruction given dealing directly with the meaning of contributory negligence.


 Whether the language in Otterbeck v. Lamb, supra, concerning lookout and warning governs railroad crossing accidents is a question. We state this because in 1942, this court approved jury instructions advising, inter alia, that the tracks of a railroad company are in themselves a warning of danger, and that a passenger in a car does have the duty to look and listen for approaching trains, and the failure to do so would be negligence which, if it proximately contributed to the accident, would bar recovery. L. A. & S. L. R. Co. v. Umbaugh, 61 Nev. 214, 238, 239, 240, 123 P.2d 224 (1942). We do not now decide whether Otterbeck overruled Umbaugh sub. silentio, or whether Umbaugh is still viable insofar as railroad crossing accidents are concerned. Cf. Raymond v. Southern Pacific Company, 488 P.2d 460 (Ore. 1971).


 NRS 484.349(1 )(c) provides that the driver of a vehicle shall stop when a railroad train approaching within approximately 1500 feet of the highway crossing emits a signal audible from such distance and such train, by reason of its speed or nearness to such crossing, is an immediate hazard. Southern Pacific Co. v. Watkins, supra, did not mention this statute. Depending upon the circumstances present, that statute obviously may affect the propriety of the “equal right” instruction given in the Watkins case.